Dismissed and Opinion filed September 11, 2003








Dismissed and Opinion filed September 11, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00714-CV
____________
 
RONALD X. GORDON, Appellant
 
V.
 
MILDRED JONES, Appellee
 

 
On Appeal from the 400th District Court
Fort Bend County, Texas
Trial Court Cause No. 02-CV-124172
 

 
M
E M O R A N D U M   O P I N I O N
This is an attempted appeal from an order signed May 27,
2003.
The record in this case does not reflect a final judgment
disposing of all parties and all issues. 
On August 5, 2003, notification was transmitted to all parties of the
Court=s intent to dismiss the appeal for
want of jurisdiction.  See Tex. R. App. P. 42.3(a).  Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 




PER CURIAM
 
Judgment rendered and Opinion
filed September 11, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.